DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 4/15/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 6 is objected to because of the following informalities:  “evently” in line 4 appears to be a misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the joint strip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the joint strip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 6-8, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zickell (US 5,997,644 A).
	Zickell teaches an apparatus useful for roofing and a method for forming a roofing apparatus (e.g., continuous sheet of roofing material) comprising a flexible planar material comprising a back surface on a first side, and an outer surface on a second side opposite the first side (e.g., continuous sheet or moving surface of webbed material coated with asphalt) and various combinations and different types, sizes, and colors of granules deposited on the continuous sheet or moving surface of roofing material (i.e., the granule layer comprising a shingle design formed by a first plurality of granules and a second plurality of granules of the granule layer and the first plurality of granules comprising a first color and the second plurality of granules comprising a second color) (col 1, lines 10-40; col 2, lines 20-33, col 4, lines 45-55, col 8, lines 11-26).
	With regard to the limitations “the first plurality of granules and the second plurality of granules forming a two-dimensional shingle pattern effecting a shingle appearance;” “the granule layer extending across an entire area of the outer surface, the granule layer being substantially planar wherein the first plurality of granules and the second plurality of granules are disposed evently across the outer surface to form the two-dimensional pattern;” “the granule layer covering a majority of the area of the outer surface; “the granule layer comprising a continuous layer of one or more granules in thickness;” “together forming a shingle pattern;” and “the first plurality of granules comprising a first color and the second plurality of granules comprising a second color, the shingle pattern formed only by the first color and the second color;” Zickell teaches different granule blends, e.g. having different sizes or colors, so that the different types of media are deposited in the predefined pattern on a moving sheet of material to form a shingle pattern with various textures or colors (col 8, lines 11-26).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the different size and shape in the pluralities of granules as well as the pattern and coverage of the pluralities of granules to optimize the shingle pattern formed based up aesthetic design choice. 

Claim 2-5, 9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zickell as applied to claims 1 and 12 above, and further in view of Grube et al (US 2012/0288678 A1).
Zickell teaches the apparatus of claim 1 and the method of claim 12. 
	Zickell fails to teach the limitations of claims 2-5, 9,  and 13-17.
	Grube teaches the use of adhesive strips that can be used on the construction materials along the edges or on the back of a construction material for bonding purposes (e.g. to a substrate or to overlap regions) (abstract, para 3, 42, 53, 55). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to add adhesives strips along the edges, on the back, or throughout various locations on the roofing apparatus of Zickell to allow the construction material to bond to a substrate or another layer of construction material as needed.
Grube further suggests roofing membranes should be flexible enough to package into rolls (para 55); so it would have been obvious to one of ordinary skill in the art at the time of invention to provide the roofing apparatus or material of Zickell with enough flexibility to be packaged into rolls (i.e., the flexible planar material and the granule layer together having flexibility suitable for rolling into a rolled configuration). 

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783